 

Exhibit 10.2

 

Form of Amendment to Employment Agreement

 

This Amendment to Employment Agreement (this "Amendment") dated as of July 31,
2013 ("Effective Date"), by and between PharmAthene, Inc., a Delaware
corporation ("Company") and Linda Chang ("Executive"). Executive and Company are
sometimes each referred to in this Amendment as a "Party" and collectively as
the "Parties."

 

Background

 

WHEREAS, the Parties are parties to that certain Employment Agreement dated as
of February 12, 2012 (the "Employment Agreement");

 

WHEREAS, on May 9, 2012 the Board of Directors of the Company ("Board") adopted
a severance plan to provide certain benefits to our Chief Executive Officer and
certain other executive officers of the Company that applies in the event of a
change of control of the Company (the "Severance Plan");

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger (as such
agreement may be amended from time to time, the "Merger Agreement") among the
Company and Theraclone Sciences, Inc. as of the date hereof pursuant to which
Theraclone Sciences, Inc. will become a wholly-owned subsidiary of the Company
(the "Merger");

 

WHEREAS, the Board, pursuant to the authority reserved in the Severance Plan, is
terminating the Severance Plan effective upon the consummation of the Merger;
and

 

WHEREAS, the Parties desire to clarify and memorialize the severance benefits,
if any, to which the Executive would be entitled upon termination of her
employment following the consummation of the Merger.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:

 

1.                  The Parties agree that Section 9 of the Employment Agreement
is hereby amended effective immediately prior to the consummation of the Merger
substnatially in accordance with the terms of the Merger Agreement while
Executive is employed by the Company to add the following new subsections e, f
and g to the end thereof to read as follows:

 



 

 

  

e.                  Termination Without Cause or Termination for Good Reason
Following a Change in Control. Following a Change in Control (as defined below),
if requested by the Company’s successor or acquirer, as applicable, the
Executive shall negotiate a new employment agreement in form and substance
acceptable to the Executive in all respects in her sole discretion. In the event
the Company and the Executive fail to enter into such new employment agreement
within ninety (90) days of the Change in Control and during the Employment
Period a Termination Without Cause or a termination of the Executive’s
employment for Good Reason occurs on or within twelve months of the consummation
of the Change in Control, the Executive shall not have any further rights or
claims against the Company under this Agreement except the right to receive (i)
the payments and other rights provided for in Section 9a hereof and a lump sum
cash payment for Executive’s unused vacation at the rate of her base salary in
effect immediately prior to such termination (but without giving effect to any
reduction in base salary that triggered a Good Reason termination), (ii) a lump
sum payment equal to the amount of the Executive’s base salary as in effect
immediately prior to such termination (but without giving effect to any
reduction in base salary that triggered a Good Reason termination) for a period
of eighteen (18) months, payable within 60 days of the effective date of such
termination (subject to Section 24), (iii) a lump sum payment equal to one and
one half (1.5) times the Executive’s Target Bonus Amount as in effect
immediately prior to such termination and a payment for the prior fiscal year to
the extent that bonuses have not previously been paid on or before the date of
termination (and in the case of the bonus in respect of the prior fiscal year to
the extent such bonus has been earned), payable within 60 days of the date of
termination (subject to Section 24), (iv) all equity-based awards held by
Executive will be deemed fully vested as of the date of termination and each
outstanding stock option shall remain exercisable for three years following the
date of Executive ceases to perform services for the Company in any capacity
(i.e., as an employee, a non-employee director or consultant), but not later
than the earlier of ten years after such option was granted or its original
expiration date, (v) to the extent that the Executive has elected and is
continuing to receive COBRA continuation coverage under the Company’s group
health plan in accordance with Section 4980B of the Code, the Company shall
reduce the COBRA premiums that the Executive is required to pay following her
termination of employment to that amount that the Company charges its active
employees for the same level of group health coverage during the 18 month period
following the Executive’s termination, and (vi) a lump sum payment equal to the
costs associated with 18 months use of an automobile, payable within 60 days of
the date of termination (subject to Section 24). Notwithstanding the foregoing,
the severance benefits described in clause (ii), (iii), (iv), and (vi) above and
the COBRA premium subsidy described in clause (iv) above shall be provided in
consideration for, and expressly conditioned upon, the Executive’s execution of
a binding General Release (which shall be provided on or about the date of
termination) containing terms reasonably satisfactory to the Company within 45
days of the Executive’s termination of employment. Subject to Section 24, if the
Executive timely executes such General Release and the applicable revocation
period with respect to such General Release lapses, the Executive will receive
the severance benefits described in clauses (ii), (iii) and (vi) above shall be
paid 60 days after the Executive's termination of employment. In addition, to
the extent that the Executive paid the full premium for her COBRA coverage
during the first 60 days after her termination of employment, the Company will
reimburse the Executive for the COBRA premiums subsidy paid by the Executive
during the first 60 days after her termination of employment at the same time
that the Executive receives the payments required under clauses (ii), (iii) and
(vi) above. If the Executive does not timely execute the General Release or if
the Executive revokes the General Release within the applicable revocation
period prescribed by law, the Executive shall not be entitled to receive any
severance payments and the Executive will be required to pay 102% of the
applicable premium (as defined in Code Section 4980B) for any COBRA continuation
coverage elected by the Executive.

 



2

 

  

For purposes of this Section 9e, Change of Control shall mean as used herein,
“Change in Control” means: (i) an acquisition subsequent to the date hereof by
any person, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (“Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors; excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company and (3) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company; (ii) a merger, consolidation,
reorganization or similar corporate transaction, whether or not the Company is
the surviving corporation in such transaction, in which outstanding shares of
Common Stock are converted into (A) shares of stock of another company, other
than a conversion into shares of voting common stock of the successor
corporation (or a holding company thereof) representing 80% of the voting power
of all capital stock thereof outstanding immediately after the merger or
consolidation or (B) other securities (of either the Company or another company)
or cash or other property; (iii) the sale or other disposition of all or
substantially all of the assets of the Company; provided, however, that any such
transaction will not constitute a Change of Control for this Section 9e unless
it also constitutes a change in ownership of the Company within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(v), a change in effective control of
the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vi)(A)(1), or a change in ownership of a substantial portion of
the Company's assets within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii).

 

f.            Rabbi Trust. Immediately upon consummation of a Change of Control
(as defined in Section 9e above) during the Employment Period, the Company shall
establish an irrevocable grantor trust (a "rabbi trust"), appoint a federally or
state chartered bank or trust company as the trustee for such rabbi trust and
shall contribute the sum of (i) 18 (eighteen) months of base salary as in effect
immediately prior to such Change of Control and (ii) one and one half (1.5)
times the Executive's Target Bonus Amount as in effect immediately prior to such
Change of Control to such rabbi trust. The assets of such rabbi trust shall be
used solely to make the severance payments to the Executive as required under
this Agreement (or to reimburse the Company for severance payments it makes to
the Executive); or to satisfy the claims of the Company’s unsecured general
creditors in the event of the Company’s insolvency or bankruptcy. The rabbi
trust may be terminated and any remaining assets therein shall revert to the
Company after the Executive has received all of the severance payments to which
she is entitled hereunder. Notwithstanding the foregoing, the provisions of this
Section 9f shall not apply if the funding of the rabbi trust would subject the
Executive to acceleration of taxation and tax penalties under Section 409A(b) of
the Code.

 



3

 

  

g.            Excess Parachute Payments. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment,
award, benefit or distribution (including any acceleration) by the Company or
any entity which effectuates a transaction described in Section 280G(b)(2)(A)(i)
of the Code to or for the benefit of the Executive (whether pursuant to the
terms of this Agreement or otherwise, but determined before application of any
reductions required pursuant to this Section 9g) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred with respect to such excise tax by the Executive (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company will automatically
reduce such Payments to the extent, but only to the extent, necessary so that no
portion of the remaining Payments will be subject to the Excise Tax, unless the
amount of such Payments that the Executive would retain after payment of the
Excise Tax and all applicable Federal, state and local income taxes without such
reduction would exceed the amount of such Payments that the Executive would
retain after payment of all applicable Federal, state and local taxes after
applying such reduction. Unless otherwise elected by the Executive, to the
extent permitted under Code Section 409A, such reduction shall first be applied
to any severance payments payable to the Executive under this Agreement, then to
the accelerated vesting on any equity awards, starting with stock options
reversing accelerated vesting of those options with the smallest spread between
fair market value and exercise price first and after reversing the accelerated
vesting of all stock options, thereafter reversing accelerated vesting of
restricted stock on a pro rata basis.

 

All determinations required to be made under this Section 9g, including the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s independent auditors or such other certified public accounting
firm of national standing reasonably acceptable to the Executive as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by either the Company or the Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

2.              The Parties agree that Section 24 of the Employment Agreement is
hereby amended to read as follows:

 

24.          409A Compliance. If the Executive is a “specified employee” (as
determined in accordance with Treasury Regulation Section 1.409A-1(i) or any
written Company policy implementing such regulation) at the time of her
termination of employment, then her severance payments that are otherwise
payable during the first six month period following the Executive’s termination
of employment (to the extent that such severance payments constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code and the regulations promulgated thereunder) shall be deferred until the
date that is six months after the Executive’s termination of employment (or, if
earlier, upon her death). Each salary continuation payment that is due under
this Agreement shall be treated as a separate payment for purposes of Section
409A Code. This Agreement shall be interpreted to comply, or otherwise be exempt
from, with the requirements of Code Section 409A. Accordingly, references to
termination of employment hereunder shall be interpreted to mean “separation
from service” as defined in regulations under Section 409A of the Code. All
expenses under this Agreement that are reimbursable in accordance with Company
policy shall be made as soon as practicable after Executive’s submission of such
expenses in accordance with the Company’s policy, but in no event later than the
last day of the taxable year following the taxable year in which the expense was
incurred.

 



4

 

  

3.              The Parties agree that the grant agreement or other instruments
evidencing each of Executive’s outstanding equity awards shall be deemed amended
by this Amendment to the extent necessary to reflect the terms hereof effective
immediately prior to the consummation of the Merger substantially in accordance
with the terms of the Merger Agreement while Executive is employed by the
Company.

 

[Remainder of page intetionally left blank. Signature page follows.]

 

 



5

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above; provided, however, that Paragraphs
1 and 3 of this Amendment shall become effective only if the Merger described in
the Background above is consummated subtantially in accordance with the terms of
the Merger Agreement while the Executive is employed by the Company.

 



  PHARMATHENE, INC.             Name: Brian Markison   Title: Chairman,
Compensation Committee                     EXECUTIVE             Name: Linda
Chang

 



6

